DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-20, 23 and 24 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 25-27 and 29, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/31/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The prior art of record Braido et al (US2016/0045316); Denker (US2006/0206170) alone or in combination fails to disclose or make obvious “a prosthetic heart valve… which comprises: an external unit, which comprises: external-unit control circuity, wherein the external-unit control circuitry is configured to drive the cathode and the anode to apply a pacing 30signal to a heart of the patient, by wirelessly transferring the energy from the energy- transmission coil to the prosthetic-valve coil by inductive coupling” as recited in claim 1. 
The prior art of record Braido et al (US2016/0045316); Denker (US2006/0206170) alone or in combination fails to disclose or make obvious “activating external-unit control circuitry of an external unit, 
Braido teaches a prosthetic heart valve with an antenna (interpreted as the prosthetic valve-coil) for a different purpose of charging the sensor 300 (Paragraph [0033]) and is silent regarding a pacing signal applied to the heart. Denker teaches a stent device with antennas that apply a pacing signal; yet is silent regarding a prosthetic heart valve. Examiner finds it would not have been obvious to apply the structures of Denker to the heart valve of Braido. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 




/M.A.M/Examiner, Art Unit 3771                                                                                                                                                                                                        

/TODD J SCHERBEL/Primary Examiner, Art Unit 3771